Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO

AMENDED AND RESTATED MANAGEMENT AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED MANAGEMENT AGREEMENT, dated as of
July 30, 2013 (this “Amendment”), is entered into by and between Blackstone
Mortgage Trust, Inc. (formerly known as Capital Trust, Inc.), a Maryland
corporation (the “Company”) and BXMT Advisors L.L.C. (formerly known as BREDS/CT
Advisors L.L.C.), a Delaware limited liability company (the “Manager”). This
Amendment is an amendment to the Amended and Restated Management Agreement,
dated as of March 26, 2013 (the “Agreement”) by and between the Company and the
Manager.

W I T N E S S E T H:

WHEREAS, the Company and the Manager desire to amend the Agreement with respect
to the matters set forth herein.

NOW THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto hereby agree as follows:

Section 1. Amendments.

(a) The Agreement is hereby amended by replacing all references to “Capital
Trust, Inc.” and BREDS/CT Advisors L.L.C” with “Blackstone Mortgage Trust, Inc.”
and “BXMT Advisors L.L.C.”, respectively.

(b) The Agreement is hereby amended to delete the definition of “CT Legacy REIT”
in its entirety and to add the following definition in alphabetical order:

“CT Legacy Partners” means CT Legacy Partners, LLC, a Delaware corporation, and
its successors and assigns.

(c) The Agreement is hereby amended to replace all remaining references to “CT
Legacy REIT” and “CT Legacy REIT Award Agreements” with “CT Legacy Partners” and
“CT Legacy Award Agreements”, respectively.

(d) The Agreement is hereby amended to amend Section 2(m) of the Agreement in
its entirety to read as follows:

(m) The Manager shall provide, or, at the sole cost and expense of the Company,
cause to be provided, such internal audit, compliance and control services as
may be required for the Company to comply with applicable law (including the
Securities Act and Exchange Act), regulation (including SEC regulations) and the
rules and requirements of the NYSE and as otherwise reasonably requested by the
Company or its Board from time to time.



--------------------------------------------------------------------------------

(e) The Agreement is hereby amended to amend Section 7(b)(ii) of the Agreement
in its entirety to read as follows:

(ii) fees, costs and expenses of legal, tax, accounting, consulting, auditing
(including internal audit), finance, administrative, investment banking, capital
market and other similar services rendered to the Company (including, where the
context requires, through one or more third parties and/or Affiliates of the
Manager) or, if provided by the Manager’s personnel, in accordance with
Section 2(e) hereof;

(f) The Agreement is hereby amended to amend the notice details for the Company
in Section 16(a) of the Agreement to read as follows:

 

The Company:     

Blackstone Mortgage Trust, Inc.

345 Park Avenue, 42nd Floor

New York, New York 10154

Attention: Chief Financial Officer

Fax: (212) 655-0044

Email: geoffrey.jervis@blackstone.com

Section 2. Status. This Amendment amends the Agreement, but only to the extent
expressly set forth herein. All other provisions of the Agreement remain in full
force and effect. Unless otherwise defined herein, initially capitalized terms
have the meaning given them in the Agreement.

Section 3. Representations. In order to induce both the Company and the Manager
to execute and deliver this Amendment, each party represents that as of the date
hereof, it is in full compliance with all of the terms and conditions of the
Agreement, including, but not limited to, the warranties and representations set
forth in the Agreement.

Section 4. Governing Law. This Amendment shall be governed by and construed in
accordance with the applicable terms and provisions of Section 16(e) of the
Agreement, which terms and provisions are incorporated herein by reference.

Section 5. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall be considered one and the same instrument.

Section 6. Facsimile Execution. Facsimile signatures on counterparts of this
Amendment are hereby authorized and shall be acknowledged as if such facsimile
signatures were an original execution, and this Amendment shall be deemed as
executed when an executed facsimile hereof is transmitted by a party to any
other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the date first written above.

 

Blackstone Mortgage Trust, Inc. By:  

/s/ Geoffrey G. Jervis

  Name: Geoffrey G. Jervis   Title:   Chief Financial Officer BXMT Advisors
L.L.C. By:  

/s/ Randall S. Rothschild

  Name: Randall S. Rothschild   Title:   Authorized Signatory